Martuscello, J. P., dissents and votes to reverse the order and dismiss the petition, with the following memorandum:
There was insufficient evidence to support the finding of the Family Court that appellant participated in an act, which if committed by an adult, would constitute the crime of robbery in the first degree. On the morning of October 13, 1976, the 12-year-old victim arrived at school, at which time he was approached by Christopher C., who demanded his bus pass and pulled out a razor. Appellant and another boy then approached and appellant stood behind the victim as he handed his bus pass to Christopher. The victim testified that appellant never touched him, nor said' anything. Further, appellant denied that he was acting in concert with Christopher. Appellant’s mere presence did not establish his complicity (see People v Ligouri, 284 NY 309, 318). Nor was there any evidence that, appellant intentionally "blocked” the victim’s avenue of escape.